Citation Nr: 0937889	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-15 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), major depressive disorder, panic disorder 
with agoraphobia, and generalized anxiety disorder.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1966, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In March 2009, the Veteran testified 
at a Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.

As discussed below, in light of the recent decision in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's 
claim for service connection for PTSD has been 
recharacterized as a claim for service connection for an 
acquired psychiatric condition, as reflected on the cover 
page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD), major depressive disorder, panic 
disorder with agoraphobia, and generalized anxiety disorder 
and entitlement to service connection for headaches.

Regardless of whether the Veteran has been diagnosed with 
PTSD, because he has been diagnosed with major depressive 
disorder, panic disorder with agoraphobia, and generalized 
anxiety disorder, an examination assessing whether he has a 
current psychiatric disorder that is related to service is 
necessary in the case.  In this regard, the Board notes that 
the Court has held that claims for service connection for 
PTSD encompass claims for service connection for all 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 
1, 5-6 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

The Veteran contends that his current PTSD is due to his 
exposure to enemy fire while serving in the Republic of 
Vietnam and, in particular, to incoming fire on a truck 
convoy he was commanding in September 1965, receiving ground 
fire while traveling by helicopter from Quihnon (Qui Nhon) to 
Kontum in September 1965, witnessing the evacuation of bodies 
out of the Il Drang Valley in November 1965, and being 
apprehensive while guarding the perimeter of the base in 
Pleiku.  The Veteran reported that he was associated with the 
7th Ordinance Detachment.  The Veteran's service personnel 
records reveal that he served with the 188th Ordnance Company 
and the 169th Ordnance Battalion in Pleiku, Republic of 
Vietnam, from January 1966 to June 1966.

The Board notes that the Veteran's service personnel records 
do not reveal any evidence indicating that the Veteran was 
involved in combat with the enemy.  Therefore, the Veteran's 
reported stressor must be corroborated by credible supporting 
evidence.  See 38 C.F.R. § 3.304(f)(1).

A request was submitted to the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly U.S. Armed Services 
Center for Unit Records Research (CURR) in an attempt to 
confirm his reported stressors.  In July 2006, JSRRC 
responded indicating that a search of the records did not 
reveal any information regarding the 7th Ordnance Detachment.  
The Board notes that, to date, no request has been made 
regarding records associated with the 188th Ordnance Company 
or the 169th Ordnance Battalion in Peiku, Republic of Vietnam 
for the period from January 1966 to June 1966.

As such, the Board finds that VA has a further duty to assist 
the Veteran in verifying the occurrence of the claimed in-
service stressors and obtaining relevant service records.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO should 
attempt to verify the claimed incidents through JSRRC.  Unit 
records showing attacks on a Veteran's unit are "credible 
supporting evidence" that the Veteran experienced the 
attacks personally.  Pentecost v. Principi, 16 Vet. App. 124, 
128-129 (2002).  As such, the Board finds that the history of 
the Veteran's unit, including the 188th Ordnance Company and 
the 169th Ordnance Battalion in Peiku, Republic of Vietnam, 
for the period from January 1966 to June 1966, should be 
researched to verify the occurrence of the claimed stressors.

The Veteran reported in his testimony before the undersigned 
Veterans Law Judge in March 2009 that he receives consistent 
treatment at the VA Medical Center in Bedford, Massachusetts, 
and at the Vet Center in Boston, Massachusetts.  Review of 
the claims folder reveals that treatment records from the VA 
Medical Center in Bedford, Massachusetts, dated after 
February 2005 have not been obtained and associated with the 
claims folder.  Review of the claims folder also reveals a 
single letter from the Veteran's counselor at the Vet Center 
in Boston, Massachusetts, received in April 2005.  
Accordingly, the AMC should attempt to obtain VA clinical 
records pertaining to the Veteran from the VA Medical Center 
in Bedford, Massachusetts, dated after February 2005 and all 
treatment records regarding the Veteran's treatment at the 
Vet Center in Boston, Massachusetts.

The Veteran also testified that he was treated for headaches 
shortly after service at Chelsea Naval Hospital in 1966 or 
1967.  These records should be obtained on remand, and a 
medical opinion should be obtained concerning the Veteran's 
headaches.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's complete treatment records from 
the Vet Center in Boston, Massachusetts.

2.  Make arrangements to obtain the 
Veteran's complete treatment records from 
the VA Medical Center in Bedford, 
Massachusetts, dated since February 2005.  

3.  Make arrangements to obtain the 
Veteran's complete treatment records from 
Chelsea Naval Hospital, dated in 1966 and 
1967.

4.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
provide any available information that 
might corroborate the Veteran's alleged 
in-service stressors.  The JSRRC should 
be provided with copies of the Veteran's 
personnel records showing service dates, 
duties, and units of assignment, as well 
as a copy of his statements detailing his 
stressors.  Unit histories for the 188th 
Ordnance Company and 169th Ordnance 
Battalion at Pleiku, Republic of Vietnam, 
from January 1966 to June 1966, should 
also be obtained.

5.  Then, schedule the Veteran for a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted.

The examiner must express an opinion as 
to whether the Veteran meets the criteria 
for PTSD contained in DSM-IV, and if he 
meets such criteria, whether PTSD can be 
related to the stressor or stressors 
reported by the Veteran and established 
as having occurred during active service.

Regardless of whether the Veteran is 
diagnosed with PTSD, the examiner is 
requested to provide an opinion as to the 
diagnosis of any other psychiatric 
disorder(s) found to be present, i.e., 
major depressive disorder, panic disorder 
with agoraphobia, and generalized anxiety 
disorder.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current psychiatric 
disorder had its onset during active 
service or is related to any in-service 
disease, event, or injury.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

6.  Schedule the Veteran for a VA 
neurological examination. The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted.

The examiner is requested to provide an 
opinion as to the diagnosis of any 
headache disorder found to be present, 
i.e., migraines, etc.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that any current headache disorder had 
its onset during active service or is 
related to any in-service disease, event, 
or injury. 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

7.  Finally, readjudicate the Veteran's 
claims on appeal. If the claims remain 
denied, provide the Veteran with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

